Citation Nr: 0212723	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
deep vein thrombosis of the left leg.

2.  Entitlement to service connection for deep vein 
thrombosis of the right leg


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in May 2001.  The case has been forwarded to the 
Board of Veterans' Appeals (Board) for appellate review.

The veteran withdrew his substantive appeal of the issue of 
service connection for a bilateral ankle disability in a 
statement received by the RO in June 2000.  Accordingly, that 
claim is no longer in appellate status.  38 C.F.R. § 20.204 
(b)(c) (2001).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for phlebitis of the left leg was denied in a rating decision 
dated in October 1987.

2.  An application to reopen the claim of service connection 
was denied in a rating decision dated in July 1993.

3.  The evidence submitted since the July 1993 RO decision 
denying the application to reopen the claim for service 
connection for venous disease of the left leg contains 
medical records not previously considered, but they either 
not relevant or are cumulative of previously considered 
evidence.

4.. The veteran's venous disease of the right leg was not 
present during service or for many years thereafter, and 
there is no medical evidence of nexus between phlebitis or 
deep vein thrombosis of the right leg and any incident of 
active service. 


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying the application to 
reopen the claim of service connection for phlebitis of the 
left leg is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1103 (1993).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for phlebitis or deep 
vein thrombosis of the left leg.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for phlebitis or deep vein thrombosis 
of the right leg is not warranted.  38 U.S.C.A. § 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA has left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  
It was specifically stated in the VCAA that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See VCAA (codified as amended at 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002)).  It is noted that regulations 
adopted by VA implementing the VCAA include changes to the 
standard for determining new and material evidence under 
38 C.F.R. § 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A(g) (West Supp. 2002) that states 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate. 
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Duty to 
Assist, 66 Fed. Reg. 45620, 45628-45629 (2001).  Here, the 
veteran's claim was filed before August 29, 2001, and, as 
such, these changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant and there is clearly a duty to assist and 
notify the veteran with regard to the second issue of service 
connection for venous disease of the right leg.  However, a 
review of the record reflects that the veteran has not 
identified any pertinent evidence that is not of record.  The 
Board also notes that the veteran was informed in December 
2000 of specific evidence he must provide in order to reopen 
his claim and establish service connection.  To the extent 
that there is a duty to notify and assist in the absence of 
new and material evidence sufficient to reopen the claim, 
communications from the RO to the veteran, including the June 
2000 decision review officer's conference, the December 2000, 
letter, the May 2001 decision that is the subject of this 
appeal, the October 2001 statement of the case, and December 
2001 supplemental statement of the case, have kept him 
apprised of what he must show to prevail in his claim and of 
what evidence the RO has received.  The communications have 
provided the veteran with a specific explanation of the type 
of evidence necessary to reopen his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As noted above, there is no indication that there is 
any additional evidence that has not been obtained that is 
relevant to this appeal.  There is no further duty to notify 
or assist the veteran with the appeal of whether new and 
material evidence has been submitted to reopen a claim for 
venous disease of the left leg and service connection for 
venous disease of the right leg.

In the instant case, the RO construed the issue as an 
application to reopen a claim for service connection for 
venous disease of both lower extremities, whereas the Board 
finds that, since the prior unappealed RO decisions only 
addressed the left leg, the claim for service connection for 
venous disease of the right leg is a new claim.  
Nevertheless, the Board finds the RO obtained medical records 
pertinent to both claims and advised the veteran of the 
evidence necessary to substantiate the claims, including the 
necessity of having medical evidence that related the 
veteran's venous disease to service.  Further, the veteran 
has not identified any pertinent evidence that is not of 
record.  It is also clear in reviewing the RO rating action 
and the statement of the case that the RO considered all of 
the relevant evidence of record and furnished all of the 
applicable law and regulations.  Accordingly, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no additional assistance to the 
veteran is required based on the facts of the instant case, 
and the Board may proceed with a decision on the merits of 
the veteran's claim for service connection for venous disease 
of the right leg without prejudice to the appellant.  See 
Bernard v Brown, 4 Vet. App. 384 (1993). 

Law and Regulation

If appellate review is not initiated within the prescribed 
period of time, one year from the date of a rating decision, 
the action or determination shall become final and the claim 
will not thereafter be reopened or allowed unless new and 
material evidence is presented. 38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156, 20.1102 (2001).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).
Analysis

The veteran filed a claim of service connection for phlebitis 
of the left leg in April 1987.  The claim was denied by a 
rating decision dated in October 1987, and the veteran was 
notified in November 1987.  The veteran filed an application 
to reopen the claim for service connection for venous disease 
of the left leg in April 1993, which was denied in July 1993.  
As a notice of disagreement was not received within one year, 
the July 1993 decision became final.  As noted above, the 
veteran's claim for service connection for venous disease of 
the right leg is a new claim.

The veteran attributes his venous disease of both legs to the 
same incident in service.  The Board finds that, 
notwithstanding the nomenclature and varied diagnosis 
attributed to his disability, the veteran's circulatory 
disorder of the left leg by any name, remains the same; it is 
'inextricably intertwined' with his previous claim for 
entitlement to service connection for phlebitis of the left 
leg.  See Ashford v. Brown, 10 Vet. App. 120, 123 (quoting 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)); (citing 
McGraw v. Brown, 7 Vet. App. 138, 142 (1994) (Court held that 
prior RO denial of service connection for nerve paralysis was 
part and parcel of the multiple sclerosis claim because the 
appellant's application and the RO's disposition involved the 
same condition; therefore, new and material evidence was 
required to reopen the claim); (citing Ephraim v. Brown, 82 
F.3d 399, 402 (Fed.Cir. 1996) (holding "a claim based on the 
diagnosis of a new mental disorder ... states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement").  The Board also 
finds that, as the prior unappealed RO decisions only 
addressed the left leg, the law and regulations pertaining to 
finality of unappealed RO decisions do not apply to the 
veteran's claim for service connection for venous disease of 
the right leg.  Accordingly, the issues are as stated on the 
title page of this decision.

The evidence of record at the time of the July 1993 RO 
decision included the veteran's service medical records and 
post service medical records.

Review of the veteran's service medical records reveals the 
veteran was treated for anemia secondary to transient aplasia 
in May 1962.  One of the symptoms of the condition was tender 
inguinal lymph nodes.  It was indicated that the veteran 
initially had a viral infection and developed a temporary 
aplasia, that accounted for the marked anemia, which was 
resolving.  There is no record of treatment or diagnosis of a 
circulatory problem of either lower extremity.  The veteran's 
separation examination makes no note of any abnormality of 
the vascular system or lower extremities.

VA hospitalization records, dated in April 1987, note 
treatment for recurrent deep vein thrombophlebitis.  The 
veteran gave a history of possible phlebitis in 1962, for 
which he received no treatment and was not hospitalized.  It 
was noted that he gave a history of leg swelling in 1962 and 
1964, cause unknown, possibly due to some thrombophlebitis.  
When seen in 1987, he complained of progressive left leg 
swelling, heat, and pain of three weeks duration.  The 
presence of deep vein thrombophlebitis of the left leg was 
confirmed and the veteran was placed on Coumadin.  

VA treatment records dating from 1991 to 1993 showed further 
treatment for the disorder.  The veteran was hospitalized in 
July 1992 for surgery to correct a left tibial plateau 
fracture.

Subsequent to the July 1993 rating decision the veteran has 
submitted a substantial quantity of evidence that was not 
previously of record.  The evidence falls into two 
categories.  The first category is evidence of further post 
service treatment of his thrombophlebitis dating after 1993.  
The second, evidence consisting of elaboration of the 
veteran's contentions, i.e. more specificity regarding the 
incident or occurrence in service that he alleges is 
connected to his current thrombophlebitis.

Review of the first category of evidence, which includes 
records obtained from the Social Security Administration 
(SSA) and VA treatment records, confirms the existence of 
thrombophlebitis in both legs.  The veteran has required 
continuous treatment during the years after the July 1993 
denial.  However, the current status of the veteran's 
thrombophlebitis was not an issue that effected the denial of 
service connection.  The pertinent issue is whether the 
current disorder can be traced back to the veteran's service 
from March 1962 to March 1964.

Several treatment records note the history of the veteran's 
present disorder.  A July 1991 VA treatment record indicated 
a history of deep vein thromboses of the left lower 
extremity.  A July 1992 VA treatment record noted bilateral 
ankle swelling since in military.  A VA treatment record 
dated in August 1993 noted the veteran had a deep vein 
thrombosis twenty-five years earlier, then another in 1992.  
A September 1994 report for the Texas Rehabilitation 
Commission from Dr. D.Z., notes that the veteran stated that 
he had had problems for years associated with his left leg.  
He stated that while in boot camp he had swelling of both 
ankles.  He stated that he was hospitalized at Balboa 
Hospital for two weeks, did not know what was found, but 
thinks that he may have had blood clots in his legs.  He had 
no further problems for the next twenty year.  

None of these medical records provide any competent medical 
opinion suggesting a causal link between a current venous 
disorder of either leg and any incident of service, to 
include anemia secondary to transient aplasia.  While the 
veteran maintains he was hospitalized and treated for venous 
disease, the service medical records clearly show that he was 
hospitalized and treated for anemia secondary to transient 
aplasia and not phlebitis, thrombosis or any other type of 
venous disease of either lower extremity while on active 
duty.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence"  LeShore v. Brown, 8 Vet. App. 406 (1995).  
A bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.

The veterans contends that his legs and ankles swelled after 
he was required to bind the bottoms of his pant legs during 
drills.  He reports being treated for this for several weeks, 
and was forced to graduate with a different class from boot 
camp.  He contends that this swelling is related to the 
thrombophlebitis for which he is currently treated.  

Although his statements are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Thus, even if some of contentions of record represent "new" 
evidence, it is nonetheless not "material" because it has 
not been shown that the veteran has any medical knowledge 
beyond that of lay persons.  Moray v. Brown, 5 Vet. App. 211 
(1993). 

The additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for venous disease 
of the left leg.  38 C.F.R. § 3.156.  The Board finds that 
new and material evidence has not been submitted since the 
1993 RO decision.  Thus, the application to reopen a claim 
for service connection for deep vein thrombosis of the left 
leg must be is denied.

As to the remaining issue, the veteran's venous disease of 
the right leg was not present during service or for many 
years thereafter, and there is no medical evidence of nexus 
between a current disability manifested by venous disease of 
the right leg and any incident of active service.  The 
veteran's assertions are not competent to provide an opinion 
on diagnosis or causation of his right leg disability.  
Espiritu, supra.  As there are no pertinent abnormal findings 
recorded during service or for many years thereafter, the 
Board finds there is no duty to provide a VA examination with 
an opinion on the contended causal relationship.  38 U.S.C.A. 
§ 5103A.  The fact that the veteran has the claimed 
disability is not in dispute.  As to a nexus opinion, the 
service medical records are entirely negative for any 
abnormal findings that were attributed to the disability at 
issue, the separation examination included a normal clinical 
evaluation of the vascular system and lower extremities, and 
there is no post-service medical evidence of the disease in 
question until many years after service.  Under these 
circumstances, the Board finds that there is no duty to ask 
an examiner at this late date to opine whether post-service 
venous disease is etiologically related to any incident of 
service.  Any such opinion would obviously be speculative, 
given the absence of any pertinent abnormal findings until so 
many years after service.  

As the preponderance of the evidence is against the claim for 
service connection for venous disease of the right leg, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
deep vein thrombosis of the left leg is denied.

Service connection for deep vein thrombosis of the right leg 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

